Citation Nr: 0732768	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1977 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDING OF FACT

The low back strain with degenerative disc disease is 
manifested by pain and limitation of motion but it is not 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine, it is not manifested by incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 6 weeks during the past 12 months, and 
it is not manifested by a neurological deficit. 


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for the low 
back strain with degenerative disc disease based on 
orthopedic manifestations, incapacitating episodes, and 
neurological manifestations have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in June 2004 and in August 2006.  
The veteran was notified of the evidence needed to 
substantiate the claim for increase, that is, evidence of an 
increase in severity, and that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorizes VA to obtain private 
medical records on his behalf.  He was asked to submit any 
evidence that would include that in his possession.  The 
notice included the degree of disability assignable and the 
general provision for the effective date of the claim, that 
is, the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  At this stage of the appeal, when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim, and any 
deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA medical 
records and has afforded the veteran VA examinations.  As the 
veteran has not identified any additional evidence pertinent 
to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claim are 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Rating Criteria 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The low back strain with degenerative disc disease is rated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a separate rating may be assigned for neurological 
abnormality under the appropriate neurological diagnostic 
code. 

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Factual Background 

VA records, dated from March 2004 to May 2004, show that the 
veteran complained of low back pain, radiating into the right 
lower extremity.  In March 2004, x-rays revealed degenerative 
disc disease at L4-L5.  In April 2004, a MRI showed a bulging 
disc at L3-L4, a disc protrusion at L4-L5, and a bulging disc 
at L5-S1. 

On VA examination in July 2004, the veteran complained of 
chronic low back pain with pain radiating into his right 
lower extremity.  He also complained of daily flare-ups 
brought about by standing more than 20 minutes, lifting more 
than 10 pounds, twisting, turning, and bending.   

On orthopedic examination, the range of motion of the 
thoracolumbar spine was forward flexion to 70 degrees, 
backward extension to 10 degrees, left and right lateral 
flexion to 20 degrees, and left and right rotation to 30 
degrees.  While there was some lumbosacral spine tenderness, 
there were no paraspinal spasms and straight leg raising was 
negative.  Gait was normal.  There was no pain on motion but 
the veteran had pain and spasms at the end of the above 
ranges of motion.  The neurological evaluation was 
unremarkable.  

On VA examination in February 2006, the veteran complained of 
chronic low back pain with pain radiating into his right 
lower extremity.  He also complained of daily flare-ups 
brought about by standing more than 20 minutes.  The veteran 
thereafter reported that his pain was not relived by 
medication.

On orthopedic examination, the spine was symmetrical, posture 
and gait was normal, and spine curvature was normal.  The 
range of motion of the thoracolumbar spine was forward 
flexion to 60 degrees, backward extension to 20 degrees, left 
lateral flexion to 50 degrees with tightness and stiffness, 
right lateral flexion to 25 degrees, and left and right 
rotation to 20 degrees.  There were no additional limitations 
with repetitive use, no change in range of motion, or muscle 
spasms.  However, there was slight guarding with tightness on 
the left.  On neurological evaluation, the veteran did not 
have any deficit and the veteran did not have any days of bed 
rest ordered by a physician. 

Analysis 

The veteran's current claim for increase was received at the 
RO in May 2004 and his low back strain with degenerative disc 
disease is currently rated 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5237-5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criterion for the next higher rating, 50 
percent, based on orthopedic manifestations, is unfavorable 
ankylosis of the entire thoracolumbar spine.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 60 percent, are incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the past 12 months.  

In the absence of evidence of ankylosis of the lumbar spine 
at the July 2004 and February 2006 VA examinations or in any 
other medical evidence of record, the criterion under the 
General Rating Formula for Diseases and Injuries of the Spine 
based on orthopedic manifestations have not been met.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997) (in the absence of 
ankylosis, the Board may not rate a service-connected 
disability as ankylosis).  

Likewise, in the absence any evidence of incapacitating 
episodes of intervertebral disc syndrome much less 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, the criteria under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes have not been met. 

Moreover, while the veteran is seen complaining of pain 
radiating into his right leg in the VA medical records as 
well as in his statements to the RO and while he may also be 
entitled to a separate rating for associated objective 
neurologic abnormalities provided these abnormalities are 
compensably disabling, as the July 2004 and February 2006 VA 
examiners opined that his neurological examinations were 
normal and the record does not document any adverse 
neurological symptomatology despite the MRI evidence of 
bulging and protruding discs, a separate compensable rating 
is not warranted.  

Based on the argument made in the veteran's written 
statements to the RO and statements to the VA examiners, that 
is, he can't work secondary to his low back pain, the Board 
has considered the potential application of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  Although the Board is 
precluded by regulation from assigning an extraschedular 
rating in the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  In this 
case, given the fact that the current evidence of record does 
not demonstrate that the low back disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment, the Board finds that the disability picture 
is not so exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).



For the above reasons, the preponderance of the evidence is 
against a claim for a rating higher than 40 percent for the 
low back strain with degenerative disc disease based on 
orthopedic manifestations, on incapacitating episodes, or on 
neurological manifestations, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 40 percent for low back strain with 
degenerative disc disease is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


